Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

DETAILED ACTION

This office action is in response to a continuation filed on 08/24/2021 in which claim 1 of the instant application is pending and ready for examination.

 Priority

	Acknowledgement is made of applicant’s claim for foreign priority under 35 U.S.C. 119(a)-(d). The certified copy has been filed in parent Application PCT/JP2009/006438, filed on 11/27/2009 of parent application 15/383,421.

Information Disclosure Statement

The Examiner has considered the references listed on the Information Disclosure Statement submitted on 08/24/2021.

Drawings

The Examiner contends that the drawings submitted on 08/24/2021 are acceptable for examination proceedings.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claim 1 is rejected on the ground of nonstatutory double patenting over claim 1 of U.S. Patent No. 9,906,808. The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows: Although the conflicting claims are not identical, they are not patentably distinct from each other because claim 1 of U.S. Patent No. 9,906,808, either singularly or in combination, contains each and every element and/or render each and every element of claim 1 of the instant application obvious. The claims of the instant application therefore are not patently distinct from the issued patent claims and as such are unpatentable over obvious-type double patenting.

Claim 1 is rejected on the ground of nonstatutory double patenting over claim 1 of U.S. Patent No. 9,560,368. The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows: Although the conflicting claims are not identical, they are not patentably distinct from each other because claim 1 of U.S. Patent No. 9,560,368, either singularly or in combination, contains each and every element and/or render each and every element of claim 1 of the instant application obvious. The claims of the instant application therefore are not patently distinct from the issued patent claims and as such are unpatentable over obvious-type double patenting.

Claim 1 is rejected on the ground of nonstatutory double patenting over claims 1 and 2 of U.S. Patent No. 10,382,775. The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows: Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1 and 2 of U.S. Patent No. 10,382,775, either singularly or in combination, contains each and every element and/or render each and every element of claim 1 of the instant application obvious. The claims of the instant application therefore are not patently distinct from the issued patent claims and as such are unpatentable over obvious-type double patenting.

Claim 1 is rejected on the ground of nonstatutory double patenting over claims 1 and 2 of U.S. Patent No. 10,764,599. The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows: Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1 and 2 of U.S. Patent No. 10,764,599, either singularly or in combination, contains each and every element and/or render each and every element of claim 1 of the instant application obvious. The claims of the instant application therefore are not patently distinct from the issued patent claims and as such are unpatentable over obvious-type double patenting.

Claim 1 is rejected on the ground of nonstatutory double patenting over claims 1 and 2 of U.S. Patent No. 11,134,263. The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows: Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1 and 2 of U.S. Patent No. 11,134,263, either singularly or in combination, contains each and every element and/or render each and every element of claim 1 of the instant application obvious. The claims of the instant application therefore are not patently distinct from the issued patent claims and as such are unpatentable over obvious-type double patenting.

Allowable Subject Matter

The closest prior art made of record in regards to applicant’s claimed invention is as follows:

Nakagawa et al. (US 7,272,182) discloses an encoding device and a decoding device for motion vector data of a moving image. In Nakagawa’s disclosure, a prediction error generating unit generates a predictive vector from the motion vectors of a plurality of adjacent blocks, and obtains a difference from a target vector. A plurality of variable-length coding units respectively encode the output of the prediction error generating unit with different encoding methods. A determining unit estimates the accuracy of the predictive vector generated by the prediction error generating unit based on the degrees of non-uniformity of the motion vectors of the plurality of adjacent blocks. A selecting unit selects one of the encoding results obtained by the plurality of variable-length coding units.

Kato et al. (US 2004/0223548) discloses a correction of scaling the motion vectors of the adjacent blocks on the basis of the target reference frame image; and a determination of an optimum predicted motion vector based on the motion vectors of the adjacent blocks, and thereby predicting the optimum predicted motion vector after the correction.

Moriya et al. (US 2008/0123947) discloses an image encoder including: a predicted-image generating unit that generates a predicted image in accordance with a plurality of prediction modes indicating predicted-image generating methods; a prediction-mode judging unit that evaluates prediction efficiency of a predicted image outputted from the predicted-image generating unit to judge a predetermined prediction mode; and an encoding unit that subjects an output of the prediction-mode judging unit to variable-length encoding. The prediction-mode judging unit judges, on the basis of a predetermined control signal, which one of a common prediction mode and a separate prediction mode is used for respective color components forming the input image signal, and multiplexes information on the control signal on a bit stream, multiplexes, when the common prediction mode is used, common prediction mode information on the bit stream, and multiplexes, when the common prediction mode is not used, prediction mode information for each of the color components on the bit stream.. In one example in Moriya, a prediction error signal may be encoded as information on a pixel level without performing transform.

Parhy (US 2004/0081238) discloses video compression technology. In Parhy’s disclosure, an asymmetric layout is provided to partition a target macroblock of a target frame of a video image data into a plurality of sub-blocks. At least one of the plurality of sub-blocks has different amount of pixels than others of the plurality of sub-blocks. For each of the plurality of sub-blocks of the target macroblock, a search is conducted for a matched block having the least differences within a search area of a reference frame of the video image data.

Takigama et al. (JP 2008-283490) discloses an encoding device provided with: an area dividing means for dividing an input moving image signal composed of time sequences of a frame image signal into a plurality of processing object areas; a motion detecting means for detecting motion vectors of the processing target areas; a prediction signal generating means for generating a prediction signal for the processing object areas; a residual signal generating means for generating a residual signal between the prediction signal and a processing object area signal; and an encoding means for encoding the residual signal and the motion vector and generating compressed data. The prediction signal generating means encodes a motion vector on the basis of similarity of motion vectors of a plurality of blocks present in frames different from each other or on the basis of the similarity of motion vectors, and similarity of motion vectors of a plurality of blocks present in the same frame as the block of an encoding object. Takigama was cited in applicant’s Information Disclosure Statement filed on 08/24/2021.

The closest prior art of record, considered individually or in combination, fails to teach or reasonably suggest all the claimed features of claim 1, structurally and functionally interconnected with other limitations in the manner as cited in the claim.

Examiner has interpreted the “if-then” clauses in claim 1 to have patentable weight such that the scope of claim 1 positively includes all the claimed features. Therefore, claim 1 would be allowed if the above double patenting rejections are overcome.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHIHAN ZHOU whose telephone number is (571)270-7284.  The examiner can normally be reached on Mondays-Fridays 8:30am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Kelley can be reached on 571-272-7331.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZHIHAN ZHOU/
Primary Examiner, Art Unit 2482